Title: To James Madison from Samuel Wyllys Pomeroy, 12 August 1821
From: Pomeroy, Samuel Wyllys
To: Madison, James


                
                    Sir
                    Brighton 12 August 1821.
                
                I have to acknowledge the rect of your highly valued favor of 21 Ult. with the samples of flax in the several Stages of preparation by the late invented machines. They were exhibited to the Trustees of the Massct. Agril. Society at their meeting yesterday, & afforded much gratification as nothing of the kind had been seen by any member of the board—a lively interest was excited, which resulted in a vote authorising a comme. to offer premiums for models of the machines; deeming it impracticable to obtain them at present, compleat, owing to the jealousy of foreign governments, and presuming that the ingenuity of our mechanics would overcome all obstacles could they but possess an accurate model.
                As it is possible, Sir, that you may not have met with an elaborate report of a Comme. of the House of Commons on the subject of two flax machines invented in England—or with an accot of one contained in “Les Archives Philosophiques &c” invented in France, published in our journal for Jany. 1819, I herewith transmit that number.
                It appears by late accounts from England and by the French account, that boiling in an alkaline lye or immer[s]ing in sulphuric acid is necessary to finish the article after being dressed by the machines. I am inclined to think that if the flax was subjected to the operation of Steam for a few hours, those deleterious substances might be dispensed with, and the facility of dressing so much increased as to compensate for the extra expence—with the mills now in use in this country, it probably is the best mode of preparation—and our board are about to offer premiums for specimens of flax prepared by Steam the present season, & it is probable that our next Jany. Journal may contain the results.
                I have packed with the journal some seed of the Yellow Aberdeen Turnip sent me by Mr Young the Secretary to the Nova Scotia board of Agre., who recd it last year from Scotland: he states that it is a new & Superior variety for the Table, retaining its sweetness & keeping good nearly as long as the Rutabaga. I hope it may arrive in time to produce a crop the present season, should you not have been possess’d of the same kind. I remain Sir with high respect & consideration your obt &c
                
                    S W Pomeroy
                
            